PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/716,627
Filing Date: 17 Dec 2019
Appellant(s): EFTEKHARI et al.



__________________
Todd W. Barrett
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/04/2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9-12, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugeno (US 2019/0334143 A1).
Regarding claim 1, Sugeno discloses a battery pack, comprising a battery system (secondary batteries 11 in Fig. 2(b)), and a passive thermal suppression material system positioned about at least a portion of the battery system, wherein the passive thermal suppression material system includes a thermal suppression sheet (water bag 16 in Fig. 2(c)) comprised of a first polymer film (heat-sealed layer on the top of the water bag), a second polymer film (heat-sealed layer on the bottom of the water bag), and a suppression material (water W in Fig. 2(c)) between the first and second polymer films ([0034]-[0037]).


    PNG
    media_image2.png
    327
    319
    media_image2.png
    Greyscale

Annotated Sugeno Fig. 2(c)

Regarding claim 2, Sugeno discloses all of the limitations of claim 1 as set forth above. Sugeno discloses the first and second polymer films are made of a low melting point polymer including polyethylene or polypropylene ([0037]).

Regarding claim 7, Sugeno discloses all of the limitations of claim 1 as set forth above. Sugeno discloses wherein the thermal suppression sheet covers a top surface of a battery array of the battery system (as shown in Fig 1 by a singular water bag 16 set to cover an array of approximately 64 individual secondary batteries, [0029]). 

Regarding claim 9, Sugeno discloses all of the limitations of claim 1 as set forth above. Sugeno discloses wherein the thermal suppression sheet is disposed across multiple battery 

Regarding claim 10, Sugeno discloses all of the limitations of claim 1 as set forth above. Sugeno discloses wherein the suppression material is sandwiched between the first and second polymer films inside the thermal suppression sheet (see annotated Fig. 2(c) above). 

Regarding claims 11-12, Sugeno discloses a battery pack, comprising a battery system (secondary batteries 11 in Fig. 2(b)), and a passive thermal suppression material system (water bag 16 in Fig. 2(c)) positioned about at least a portion of the battery system, wherein the passive thermal suppression material system includes a slip cover (heat-sealed layer) comprised of a polymer film (polypropylene or polyethylene, low melting point polymer) and a suppression material (water W in Fig. 2(c)) encapsulated inside the polymer film ([0036]-[0037]).

Regarding claim 17, Sugeno discloses all of the limitations of claim 11 as set forth above. Sugeno discloses wherein the slip cover is received over a battery array of the battery system (as shown in Fig 1 by a singular water bag 16 set to cover an array of approximately 64 individual secondary batteries, [0029]).
 Sugeno discloses the battery pack comprises a second slip cover received over a second battery array of the battery system (as shown in Fig 1 by multiple water bags 16 set to cover an array of approximately 64 individual secondary batteries each, [0029]).

claim 19, Sugeno discloses all of the limitations of claim 11 as set forth above. Sugeno discloses wherein the slip cover is received over multiple battery arrays of the battery system. (as shown in Fig 1 by a singular water bag 16 set to cover approximately 8 arrays of 8 individual secondary batteries, [0029]).

Regarding claim 20, Sugeno discloses all of the limitations of claim 11 as set forth above. Sugeno discloses wherein the slip cover is received over a battery cell holding frame (cell tray 12 in Fig. 1) of the battery system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sugeno (US 2019/0334143 A1) in view of Cordani (US 2017/0203135 A1), further evidenced by Voelkert (Fire and Fire Extinguishment).
Regarding claims 4, 14 and 21, Sugeno discloses all of the limitations of claim 1 and 11, respectively as set forth above. Sugeno discloses a suppression material (water W in Fig. 2(c)), however does not disclose wherein the suppression material includes sodium chloride-based salts.

Cordani teaches a packet containing an admixture for use in suppressing a battery fire (Abstract). Cordani teaches a packet containing an admixture of hydrated super absorbent polymer in an amount sufficient to extinguish a battery fire, but further states other effective fire suppressant materials that could be used include a blended sodium chloride ([0015], [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the water of the suppression material of Sugeno with a sodium chloride-based salt in order to utilize a material known in the art to effectively suppress a battery fire. 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Substituting the fire suppression material of Sugeno with that of Cordani would have yielded the predictable result of substituting one known thermal suppression material with another known in the art to be suitable for use in battery systems and accordingly would have been obvious to one of ordinary skill.
Modified Sugeno discloses the suppression material to be a sodium chloride-based salt, but does not explicitly disclose wherein the suppression material is configured to form an oxygen-excluding crust over or around the battery system in response to a battery thermal event.
However, Voelkert teaches sodium chloride-based dry power, such as that taught by Cordani, will form a crust on a burning material, excluding oxygen and help to dissipate heat 

Regarding claim 23, Sugeno discloses a battery pack, comprising a battery system including a first battery array and a second battery array (shown in annotated Fig. 2(a) below), wherein the first battery array includes a first plurality of battery cells (secondary batteries 11 in Fig. 2(b) distributed under left-hand side water bags 16 shown in annotated Fig. 2(a) below) distributed along a first longitudinal axis and the second battery array includes a second plurality of battery cells (secondary batteries 11 in Fig. 2(b) distributed under right-hand side water bags 16 shown in annotated Fig. 2(a) below) distributed along a second longitudinal axis that is laterally spaced from the first longitudinal axis; and a passive thermal suppression material system positioned about at least a portion of the first battery array or the second battery array, 484216820; 67186-910 PUS1wherein the passive thermal suppression material system includes a thermal suppression sheet (water bag 16 in Fig. 2(c)) comprised of a first polymer film (heat-sealed layer on the top of the water bag), a second polymer film (heat-sealed layer on the bottom of the water bag), and a suppression material (water W in Fig. 2(c)) between the first and second polymer films ([0034]-[0037]). 

    PNG
    media_image3.png
    378
    577
    media_image3.png
    Greyscale

Annotated Fig. 2(a) of Sugeno

Sugeno does not disclose wherein the suppression material includes sodium chloride-based salts, copper-based powders, graphite-based powders, or combinations thereof, or wherein the suppression material is configured to form an oxygen-excluding crust over or around at least one of the first battery array or the second battery array in response to a battery thermal event.
Analogous art is a term used to connect multiple prior arts that are in the same field of endeavor. Sugeno and Cordani are analogous art due to their disclosed contents being directed to the suppression of thermal events that can cause damage to a battery (Sugeno [0008], Cordani [0006]). 
Cordani teaches a packet containing an admixture for use in suppressing a battery fire (Abstract). Cordani teaches a packet containing an admixture of hydrated super absorbent polymer in an amount sufficient to extinguish a battery fire, but further states other effective fire suppressant materials that could be used include a blended sodium chloride ([0015], [0024]). 

Modified Sugeno discloses the suppression material to be a sodium chloride-based salt, but does not explicitly disclose wherein the suppression material is configured to form an oxygen-excluding crust over or around the battery system in response to a battery thermal event.
However, Voelkert teaches sodium chloride-based dry power, such as that taught by Cordani, will form a crust on a burning material, excluding oxygen and help to dissipate heat from a burning material (Page 16). Accordingly, Sugeno, modified as asserted above to comprise the fire suppression material of Cordani, results in the claimed configuration wherein the suppression material is configured to form an oxygen-excluding crust over or around the battery system in response to a battery thermal event.  

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugeno (US 2019/0334143 A1) in view of Basham et al (US 2017/0340909 A1).
Regarding claims 5-6 and 15-16 Sugeno discloses all of the limitations of claim 1 and 11, respectively as set forth above. Sugeno discloses a suppression material (water W in Fig. 
Analogous art is a term used to connect multiple prior arts that are in the same field of endeavor. Sugeno and Basham are analogous art due to their disclosed contents being directed to the suppression of thermal events that can cause damage to a battery (Sugeno [0008], Basham [0001]).
Basham teaches using fire suppressing powders to suppress a fire of a lithium-ion battery, and further teaches fire suppressing powders can include one or more of sand, powdered graphite, or copper powder ([0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the water of the suppression material with a copper-based powder or graphite-based powder in order to utilize a material known in the art to effectively suppress a battery fire. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Substituting the fire suppression material of Sugeno with that of Basham would have yielded the predictable result of substituting one known thermal suppression material with another known in the art to be suitable for use in battery systems and accordingly would have been obvious to one of ordinary skill.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugeno (US 2019/0334143 A1).
claim 8, Sugeno discloses all of the limitations of claim 1 as set forth above. Sugeno discloses a thermal suppression sheet (water bag 16 in Fig. 2(c)) comprised of a first polymer film (heat-sealed layer on the top of the water bag), a second polymer film (heat-sealed layer on the bottom of the water bag) , and a suppression material (water W in Fig. 2(c)) between the first and second polymer films ([0034]-[0037]).
While Sugeno further discloses the presence of four thermal suppression sheets, not five, this is merely a duplication of the parts disclosed by Sugeno without any change in their respective function. Sugeno discloses a battery may generate heat or ignite thereby causing surrounding batteries to catch fire ([0033]). Sugeno discloses thermal suppression sheets (water bags) are used in order to extinguish a fire source ([0034]). The duplication of these thermal suppression sheets would not change the function of fire suppression that is desired. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). One of ordinary skill would have understood that additional fire suppression sheets could be supplied for the purpose of providing additional fire suppression. 
Further, while Sugeno does not disclose that the thermal suppression sheets are disposed on differing side surfaces of the battery array, this is merely a rearrangement of the parts disclosed by Sugeno without any change in their respective functions. Sugeno discloses a battery may generate heat or ignite thereby causing surrounding batteries to catch fire ([0033]). Sugeno discloses thermal suppression sheets (water bags) are used in order to extinguish a fire source ([0034]). The rearrangement of parts of the thermal suppression sheets would not change the function of fire suppression that is desired. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 
Therefore, one of ordinary skill in the art would have been motivated to provide additional thermal suppression sheets, located and configured in the manner claimed, in order to provide additional thermal suppression consistent with the teachings of Sugeno.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sugeno (US 2019/0334143 A1) in view of Lennox (US 20110117408 A1).
Regarding claim 22, Sugeno discloses all of the limitations of claim 11 as set forth above. Sugeno discloses a passive thermal suppression material system includes a slip cover (heat-sealed layer) comprised of a polymer film (polypropylene or polyethylene, low melting point polymer) and a suppression material (water W in Fig. 2(c)) encapsulated inside the polymer film ([0036]-[0037]). Sugeno discloses a battery may generate heat or ignite thereby causing surrounding batteries to catch fire ([0033]). Sugeno discloses thermal suppression sheets (water bags) are used in order to extinguish a fire source ([0034]). 
However, Sugeno does not disclose wherein the slip cover is a heat or vacuum shrinkable slip cover configured to tightly conform around one or more components of the battery system.
Lennox teaches an insulating jacket can cover and protect the positive and negative terminals of cells, positive and negative bus bars, and uninsulated portions lead wires of a battery ([0032]). Lennox teaches the insulating jacket may be, for example, a heat-shrinkable plastic tube that is disposed over a battery and shrunk to conform to the shape of the battery ([0032]). 
.   

(2) Response to Argument

Appellant alleges that the water bag (16) of Sugeno (US 20190334143 A1) is not a thermal suppression “sheet” and one of ordinary skill in the art would not recognize a “bag” as the same thing as “sheet”, as claimed in claim 1 (Appeal Brief Page 4). 
Appellant has required the structure of the thermal suppression sheet to comprise “a first polymer film, a second polymer film, and a suppression material between the first and second polymer films”. 
Appellant’s specification states “Each thermal suppression sheet 66 may include a first or upper polymer film 74, a second or lower polymer film 76, and a suppression material 78 disposed between the first and second polymer films 74, 76” ([00066]).
Sugeno discloses a structure that comprises a first polymer film (heat-sealed layer on the top of the water bag), a second polymer film (heat-sealed layer on the bottom of 

Appellant alleges that there is no evidence that the top and bottom layers of the water bag (16) of Sugeno (US 20190334143 A1) is a "polymer film" (Appeal Brief Page 4).
Sugeno's heat-sealed layer on the top of the water bag was drawn to the first polymer film and Sugeno's heat-sealed layer on the bottom of the water bag was drawn to the second polymer film. Sugeno discloses the heat-sealed layers may be polypropylene or polyethylene, which are commonly known polymers. Further, one of ordinary skill in the art would recognize a "film" is a thin layer or thin sheet of any material.
 Under broadest reasonable interpretation of the claim language, one of ordinary skill in the art would consider Sugeno’s water bag to comprise multiple polymer films including an upper polymer film (heat-sealed layer on top) and a lower polymer film (heat sealed layer on bottom). 

Appellant alleges that the “first polymer film” and “second polymer film” are recited separately in claim 1 therefore, it is clear from the claim language that these components are separate and distinct components of the claimed “thermal suppression sheet” (then they cite case law). Appellant alleges that since the water bag of Sugeno is an enclosed structure, the top layer and bottom layer identified by the Examiner are connected sections of the claimed structure, therefore it is improper to rely on the two sections of the same structure to establish both the first polymer film and second polymer film of the claim. Further Appellant states examiners are tasks with using the broadest reasonable interpretation, and in this case the Examiner has improperly applied the broadest possible interpretation to the “first polymer film” and “second polymer film” and therefore, is improper (Appeal Brief Page 4).
There is nothing in Appellant’s claim language that does not allow for the “first polymer film” and “second polymer film” to be connected. 
A plastic bag can be made from two separate plastic films fused/adhered to each other at the ends, therefore it is not unreasonable to believe a connected structure can comprise separate and distinct parts.
Appellant alleges Sugeno only covers a single “array” of battery cells rather than multiple arrays (Appeal Brief Pages 6 and 7).
One of ordinary skill in the art would recognize an array is a regular order or arrangement.
Appellant’s specification states “[00051] The battery cells 56 may be stacked side-by-side to construct a grouping of battery cells 56, sometimes referred to as a battery array.”
As shown in Fig 1, a singular water bag 16 is set to cover approximately 8 arrays/groupings of 8 individual secondary batteries ([0029]). 
There are multiple arranged lines of battery cells in the battery system, therefore reasonably they could be interpreted as multiple arrays.

Appellant alleges that the water bag (16) of Sugeno (US 20190334143 A1) is not a slip cover and one of ordinary skill in the art would not recognize a “sealed bag” as the same thing as “slip cover”, as claimed in claim 11. Appellant alleges since the bag of Sugeno is sealed, it cannot be slipped to cover anything. Appellant further alleges Sugeno discloses an “aluminate laminate film” rather than a “polymer film” (Appeal Brief Page 6).
Appellant has required the structure of the slip cover to comprise “a first polymer film, a second polymer film, and a suppression material between the first and second polymer films”. 
Appellant’s specification states “Each slip cover 92 of the passive thermal suppression material system 164 may include one or more polymer films 174 and a suppression material 178 encapsulated inside the polymer film 174” ([0073]). Sugeno discloses a structure that comprises a first and second polymer film (heat-sealed layers), and a suppression material (water) encapsulated inside the polymer films (08/27/2021 Final Rejection Page 9), therefore the structure of Sugeno fulfills Appellant’s definition of the slip cover. Further, Sugeno's heat-sealed layer on the top of the water bag was drawn to the first polymer film and Sugeno's heat-sealed layer on the bottom of the water bag was drawn to the second polymer film. Sugeno discloses the heat-sealed layers may be polypropylene or polyethylene, which are commonly known polymers. Further, one of ordinary skill in the art would recognize a "film" is a thin layer or thin sheet of any material, therefore, the heat-sealed layers of Sugeno can be considered a polymer film.
Further, one of ordinary skill in the art would recognize a “slipcover” is a structure that covers another structure and is made to be “slipped” off the structure it covers.
The water bag of Sugeno is a bag covering battery cells, it can be easily picked up and removed from the top of the battery cells, and therefore, it reasonably fits the definition of a “cover” and is capable of the intended use of being “slipped” off. 

Appellant alleges that claim 11 says “a suppression material encapsulated inside the polymer film” and that water is held inside the water bag of Sugeno but is not “encapsulated” inside a polymer film of the bag (Appeal Brief Page 6).
One of ordinary skill in the art would recognize “encapsulated” is a verb describing something becoming enclosed in another structure, as if something is inside a capsule.
Water being held inside a bag is water being enclosed inside a bag. Therefore, it is reasonable to state that the water (suppression material) is encapsulated inside the polymer films that constitute the bag.

Appellant alleges the Examiner has essentially repeated the same argument for claim 11 as for claim 1 (In the Advisory Action dated 11/04/2021), therefore improperly fails to make a distinction between the “slip cover” and “sheet” and does not give proper patentable weight to the “slip cover” feature (Appeal Brief Page 6).
The Examiner has met the claim language set forth by Appellant for both the “sheet” and “slip cover”. 
One of ordinary skill in the art would recognize a “sheet” is a broad, relatively thin, layer or covering.
The water bag of Sugeno is a broad covering that spans over the tops of battery cells.
The thickness/height of the bag (dimension in the upper to lower direction) would also be considered “relatively thin” in comparison to the thickness height of the batteries (dimension in the upper to lower direction).
One of ordinary skill in the art would recognize a “slipcover” is a structure that covers another structure and is made to be “slipped” off the structure it covers. 
The water bag of Sugeno is a bag covering battery cells, it can be easily picked up and removed from the top of the battery cells, and therefore, it reasonably fits the definition of a “cover” and is capable of the intended use of being “slipped” off. 

Appellant alleges that modifying Sugeno by Cordani (evidenced by Voelkert) to substitute the water in the water bag with another fire suppression material (sodium chloride based salts) would change the principle of operation of Sugeno. Appellant alleges it would no longer be a “water bag” without the water, therefore the modification is improper (Appeal Brief Pages 7-8).
Sugeno teaches the water enclosed in the water bag makes it possible to rapidly cool the secondary battery and extinguish the fire source in the case of a battery generating heat or causing thermal runaway from any cause ([0053]). Sugeno teaches this allows the heat transfer from the fire source to the surroundings can be promptly suppressed, thereby effectively preventing the secondary batteries around the fire source from catching fire ([0053]). Cordani teaches a packet containing a fire suppressant in 

Appellant alleges the examiner’s interpretation of Sugeno Fig. 2(a) to meet the claim limitations of Claim 23 are not accurate, they are just the examiner’s  “unfounded opinion”, and Sugeno only discloses a single array of battery cells (Appeal Brief Page 8).

    PNG
    media_image4.png
    345
    526
    media_image4.png
    Greyscale
Examiner’s annotated picture of Sugeno Fig 2(a)
One of ordinary skill in the art would recognize an array is a regular order or arrangement.
There are multiple arranged lines of battery cells in the battery system, therefore reasonably they could be interpreted as multiple arrays.
Appellant alleges that modifying Sugeno by Cordani (evidenced by Voelkert) to substitute the water in the water bag with another fire suppression material (sodium chloride based salts) would change the principle of operation of Sugeno. Appellant alleges that Voelkert only vaguely references the fact that sodium chloride based powders will form a crust on a burning material, and there is no evidence that the sodium chloride powder of Voelkert would function in such a manner (as being formed “over and around” a battery array) if it were contained within the water bad of Sugeno (Appeal Brief Pages 9-10).
Sugeno teaches the water enclosed in the water bag makes it possible to rapidly cool the secondary battery and extinguish the fire source in the case of a battery generating heat or causing thermal runaway from any cause ([0053]). Sugeno teaches this allows the heat transfer from the fire source to the surroundings can be promptly suppressed, thereby effectively preventing the secondary batteries around the fire source from catching fire ([0053]). Cordani teaches a packet containing a fire suppressant in order to suppress a battery fire and that the fire suppressant could be a blended sodium chloride (Abstract, [0015], [0017], [0024]). The Final Rejection asserted that the substitution of the water of Sugeno with the sodium-chloride based salt of Cordani is obvious and nothing more than predictable results are achieved (page 11, see MPEP 2143, B). The water of Sugeno and the fire suppressant of Cordani are both being used as a fire suppressant in the case of thermal runaway, and swapping out one for the other provides no more than the predictable result of continuing to suppress a fire in the case of the thermal runaway of a battery. Therefore, the proposed modification of Sugeno in view of Cordani does not change the principle of operation of Sugeno as alleged by the Appellant, and instead preserves the fire suppression function of the system. 
Voelkert teaches sodium chloride-based dry powders will form a crust on a burning material, excluding oxygen and help to dissipate heat from a burning material (Page 16). 
One of ordinary skill in the art would recognize that if a battery array has a thermal runaway event, such as a fire, the sodium chloride powder within the bag of 
Appellant alleges that modifying Sugeno by Basham to substitute the water in the water bag with another fire suppression material (sodium chloride based salts) would change the principle of operation of Sugeno. Appellant alleges it would no longer be a “water bag” without the water, therefore the modification is improper (Appeal Brief Page 10).
Sugeno teaches the water enclosed in the water bag makes it possible to rapidly cool the secondary battery and extinguish the fire source in the case of a battery generating heat or causing thermal runaway from any cause ([0053]). Sugeno teaches this allows the heat transfer from the fire source to the surroundings can be promptly suppressed, thereby effectively preventing the secondary batteries around the fire source from catching fire ([0053]). Basham teaches using fire suppressing powders to suppress a fire of a lithium-ion battery, ad further teaches fire suppressing powders can include on or more of sand, powdered graphite, or copper powder ([0034]). The Final Rejection asserted that the substitution of the water of Sugeno with the copper-based powder or graphite-based powder of Basham is obvious and nothing more than predictable results are achieved (page 15, see MPEP 2143, B). The water of Sugeno and the fire suppressing powders of Basham are both being used as a fire suppressant in the case of thermal 

Appellant alleges the examiner’s reliance on In re Harza and In re Japikse to duplicate and rearrange the parts of Sugeno in order to meet the limitations of claim 8 is misplaced (Appeal Brief Page 10-11). Appellant alleges the examiner has not established the facts of this case are similar enough. Appellant alleges the examiner has briefly summarized these cases in the advisory action but made no comparisons between the facts of those cases and the matter at hand (Appeal Brief pages 10-11).
In regards to the duplication of parts, claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04).
In regards to the rearrangement of parts, claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held 
 The Non-Final Rejection and Final Rejection asserted that the duplication of parts and rearrangement of parts disclosed by Sugeno is “without any change in their respective function” (page 9 of Non-Final Rejection, page 16-17 of Final Rejection). In other words, one of ordinary skill would have understood that additional fire suppression sheets could be supplied for the purpose of providing additional fire suppression. Further, one of ordinary skill would have understood that changing the location of the fire suppression sheet could be done for the purpose of providing fire suppression at a given location. Sugeno discloses a battery may generate heat or ignite thereby causing surrounding batteries to catch fire ([0033]). Sugeno discloses thermal suppression sheets (water bags) are used in order to extinguish a fire source ([0034]). The duplication of these thermal suppression sheets would not change the function of fire suppression that is desired. The rearrangement of parts of the thermal suppression sheets would also not change the function of fire suppression that is desired. Therefore, no new or unexpected result would be found by the mere duplication or mere rearrangement of the thermal suppression sheets (water bags) disclosed by Sugeno. Therefore, one of ordinary skill in the art would have been motivated to provide additional thermal suppression sheets, located and configured in the manner claimed, in order to provide additional thermal suppression consistent with the teachings of Sugeno.
The MPEP states, “If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on the rationale used by the court to 
Appellant states in the instant specification that “Figure 5, with continued reference to Figures 1-4, illustrates an exemplary passive thermal suppression material system 64 for preventing or delaying thermal runaway during battery thermal events of the battery pack 24” ([00061]). Appellant describes an embodiment analogous to the limitation of claim 8 ([00062]-[00064]). The criticality of Appellant’s configuration has not been evidenced by the Appellant’s disclosure because the only reason given to using passive thermal suppression material system is to prevent or delay thermal runaway during battery thermal events of a battery pack, which is something Sugeno teaches. 

Appellant alleges Sugeno teaches water, which would flow around the batteries without the need for multiple to be placed on multiple sides. Appellant points to [0079] of Sugeno and states Sugeno specifically teaches calculating the exact amount of water needed for extinguishing a fire (Appeal Brief page 11).
While the water of Sugeno would flow around the battery when released, it would still be obvious to position water bags on multiple sides of the battery array in order to ensure that if a fire starts on any side of the array, it would be immediately suppressed and unable to spread to other batteries within the system.

Appellant alleges it would not be obvious to replace the water bag of Sugeno with the jacket of Lennox (US 20110117408 A1) as such a modification would change the principle of operation of Sugeno and render it unsatisfactory for its intended purpose of releasing water in response to thermal events (Appeal Brief page 11-12).
Lennox teaches a heat-shrinkable plastic tube that is disposed over a battery and shrunk to conform to the shape of the battery ([0032]). The Final Rejection asserted that it would have been obvious to one of ordinary skill in the art to have provided the slip cover to be made of heat-shrinkable plastic. One of ordinary skill in the art would understand that in the case of thermal runaway, a battery fire would necessarily be strong enough to melt through the heat shrinkable plastic and release the water as intended.  The proposed modification of Sugeno in view of Lennox does not change the principle of operation of Sugeno as alleged by the Appellant, and instead allows the slip cover to conform to the battery while still providing the fire suppression function of the system.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
Conferees:
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729 

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.